DETAILED ACTION
Response to Arguments
The indication of allowable subject matter is withdrawn in light of the newly made rejections. 

Claim Objections
Claims 1 and 8 (two instances in claim 8) are objected to because of the following informalities:  “transitional metal” should be changed to “transition metal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kita JPWO2017138190 A1 [translation].
JPWO2017138190 qualifies as prior art under 102(a)(2) since the effective filing date predates the present application, the inventorship is different, and there is nothing on the record to show that the owner is identical. See MPEP 2154.02(c). 
Regarding claims 1 and 4, Kita discloses a gas sensor comprising a gas sensing element and a filter arranged at a position nearer to atmospheres to be detected than the gas sensing element (paragraph 2), wherein said filter comprises an inorganic porous support (paragraph 3) supporting both an organic sulfonic acid (paragraph 9) compound including sulfo group (-SO3H) and a Lewis acid having at least a transition metal element such as zirconium (paragraph 25). 
Regarding claim 2, Kita discloses that inorganic porous support includes mesoporous silica (claim 1).
Regarding claim 5, The limitation “wherein said filter is obtainable by fixing said metal element in the inorganic porous support and then, loading said organic sulfonic acid compound in the inorganic porous support” is considered to be a product-by-process limitation since it is drawn to a product, i.e., the filter, but it includes a process step of making the product, i.e., the order of attachment. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. 
Regarding claim 6, Kita discloses that the Lewis acid includes an oxide of said metal element (paragraph 15).  
Regarding claim 7, Kita discloses that the metal element is solved in said inorganic porous support as a solid solution (paragraph 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kita JPWO2017138190 A1 [translation].
Kita is relied upon as above.
Regarding claim 3, Kita does not explicitly disclose that the inorganic porous support includes silica-gel other than mesoporous silica. However, silica gel is a well-known inorganic porous support for such a filter. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize silica-gel as the inorganic porous support, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 8, Kita discloses a method for producing a gas sensor comprising a gas sensing element and a filter arranged at a position nearer to atmospheres to be detected than the gas sensing element (paragraph 2), comprising: a step for loading, in an inorganic porous support, at least zirconium oxide (paragraph 15); and a subsequent step for loading, in said inorganic porous support, an organic sulfonic acid compound including sulfo group (-SO3H) to prepare a material of said filter (paragraph 16).  
Kita does not explicitly disclose that the ZrO2 is added by thermally decomposing a Zr salt. However, this is a well-known method of creating a zirconium oxide and therefore would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. MPEP 2144.03 (A-E). 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt USPA 2011/0052462 A1 in view of Osswald USPA 2016/0279601 A1.
Regarding claim 1, Schmidt discloses a filter arranged at a position nearer to atmospheres to be detected than a photocatalyst (Abstract), wherein said filter comprises an inorganic porous support (paragraph 14) supporting both an organic sulfonic acid compound including sulfo group (-SO3H) (paragraphs 17-19) and a Lewis acid having at least a metal element of transition metal element (paragraph 20: e.g. platinum oxide). Although Schmidt does not disclose that the disclosed metal oxides are Lewis acids, nevertheless, Schmidt discloses a metal oxide with the same preferred structure as contained in Applicant’s claims/specification (e.g. transition metal oxide); therefore, it is inherent that the metal oxides of Schmidt can act as Lewis acids. See MPEP 2112.  
Schmidt does not explicitly disclose a gas sensor comprising a gas sensing element, but rather discloses that the filter protects photocatalysts from siloxanes (Abstract). Osswald discloses that sensors should be protected from siloxanes with the use of filters (Abstract). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Schmidt so that the filter protects a sensor, as disclosed by Osswald, for the purpose of protecting such a sensor from siloxanes. 
Regarding claims 2 and 3, Schmidt discloses  that inorganic porous support includes at least silica gel other than mesorporous silica (paragraph 21).
Regarding claim 4, Schmidt does not explicitly disclose that the metal element is at least one element of elements having atomic number numbers from 21-29, Y, Zr, Nb, Mo, Hf, Ta, W, In, and or Sn, but does disclose that it can include noble metals (paragraph 20). Noble metals include copper, which is included in this list. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Schmidt to include copper, as this is a noble metal.   
Regarding claim 5, The limitation “wherein said filter is obtainable by fixing said metal element in the inorganic porous support and then, loading said organic sulfonic acid compound in the inorganic porous support” is considered to be a product-by-process limitation since it is drawn to a product, i.e., the filter, but it includes a process step of making the product, i.e., the order of attachment. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 [R-1]. 
Regarding claim 6, Schmidt discloses that Lewis acid includes an oxide of said metal element (paragraph 20).  
Regarding claim 7, Schmidt discloses that the metal element is solved in said inorganic porous support as a solid solution (paragraph 27).   
Regarding claim 8, Schmidt does not explicitly disclose that the platinum oxide is added by thermally decomposing a Pt salt. However, this is a well-known method of creating a platinum oxide and therefore would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention. MPEP 2144.03 (A-E). Furthermore, although Schmidt does not explicitly disclose that the Lewis acid is added to the support prior to the sulfonic acid, it nevertheless would have been obvious to add the elements in this order as an obvious matter of design choice in the absence of criticality in the claimed method. MPEP 2144.04 (IV-B). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776